Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 September 2020 has been entered.

Claim Status
Applicant’s specification amendments, declaration, claim amendments and arguments, filed 03 September 2020, are acknowledged.
Claim 6 is pending. 
Claim 6 is amended. 
Claims 1-5 & 7-14 are cancelled. 
Claim 6 is under consideration.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the instant application


Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 June 2020, 15 July 2020, 06 October 2020, 27 October 2020 and 25 March 2021 have been fully considered by the examiner. A signed and initialed copy of each IDS is included with the instant Office Action. 

Declaration Filed Under § 1.132
The declaration filed on 03 September 2020 by Applicant is acknowledged. The declaration is addressed in the response to Applicant’s traverse below.

New and Maintained Objections/Rejections
Claim Objections
Claim 6 objected to because of the following informalities: claim 6 is objected to because there is a grammatical error present in lines 25-27 in that an object is not correctly conjugated. Claim 6, lines 25-27, recites “the agent…contains a nonionic surfactant and a higher alcohol consisting of linear higher alcohol” (emphasis added). Applicant may wish to consider whether a recitation of “a higher alcohol consisting of a linear higher alcohol” is reflective of the claimed invention. Should Applicant make such an amendment, Applicant is reminded to check the entire claim for appropriate conjugation of objects and antecedent basis for claim limitations.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6, lines 23-24, recite “each of the sheets has a single-layer or a multilayer structure including a resin layer and an innermost layer of each of the pouch containers is a polyolefin resin layer” (emphasis added).   It is unclear how a sheet having a single layer construction can have multiple layers (i.e. a resin layer and an innermost polyolefin resin layer). 
Claim 6 is also unclear because line 9 recites “the agent.” However, six different agents are recited in lines 1-4 of the claim (i.e. 1) oxidation hair dyeing agent, 2) bleaching agent, 3) first agent, 4) alkali agent, 5) second agent and 6) oxidizing agent). Thereby, it is unclear as to which agent, “the agent” in line 9 refers.
Applicant may wish to consider whether an amendment to recite “each of the first and second agents filled in their respective pouch containers contains…” is reflective of their invention. Support for this potential amendment may be found in paragraph [0256] of the specification. Additional support may also be found in paragraphs [0039], [0042], [0071]. [0098], [0100], [0114], [0131] and Figure 1. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shinkai (JP 2003-201225; Published: 07/18/2003) and Takuro (JP 2004-75099; previously cited).
*All references refer to the English language translation.
The claim 6 is a product-by-process claim. M.P.E.P. § 2113-PRODUCT BY PROCESS CLAIMS states: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). M.P.E.P. § 2113 further states "Once a product appearing to be substantially identical is found and a  35 U.S.C. 102 /103 rejection made, the burden shifts to the Applicants to shown an unobvious difference.” “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).”

With regard to claim 6, Shinkai teaches an aerosol-type cream hair dye (pg. 1). Shinkai teaches the cream dye has two agents (pg. 1). Shinkai teaches inclusion of an alkali agent in their hair dye compositions and in the Example 3 hair dye teaches inclusion of the alkali agents, aqueous ammonia and paraphenylenediamine in the first agent ([0012] & [0027]). Shinkai teaches inclusion of an oxidizing agents in their compositions and in the Example 3 hair dye teaches inclusion of the oxidizing agent, hydrogen peroxide ([0013] & [0027]). Shinkai teaches an embodiment in which the first agent is characterized as having a higher alcohol having a linear alkyl group having 14 to 22 carbon atoms in an amount of 3.5 to 5.0% by mass [0005]. Shinkai teaches the first agent in the Example 3 hair dye comprises the higher alcohol, cetanol, in an amount of 4.2% [0027]. Shinkai teaches an embodiment in which the second agent is characterized as having a higher alcohol having a linear alkyl group having 14 to 22 carbon atoms in an amount of 3.5 to 5.0% by mass [0006]. Shinkai teaches the second agent in the Example 3 hair dye comprises the higher alcohol, cetanol, in an amount of 4.2% [0027].  Shinkai teaches their aerosol cream dye may contain “non iconicity” surface active agents (i.e. non-ionic surfactants; [0011]). Shinkai teaches an embodiment in which the nonionic surfactant is present in an amount from 0.5-1.5%, yielding a ratio of nonionic surfactant to linear high alcohol of 0.1-0.43 on a mass basis [0005]. Shinkai in Example 3 teaches an alkaline composition comprising 16 linear alcohol) and non-ionic surfactants polyoxyethylene cetyl ether (5.5E.O.), polyoxyethylene cetyl ether (30E.O.), and polyoxyethylene cetyl ethers (40E.O.) in a combined amount of 1.5%, yielding a ratio of nonionic surfactant to linear high alcohol of 0.35 by mass [0027]. Shinkai in Example 3 teaches the linear C16 alcohol, cetyl alcohol, as the only alcohol; thereby the ratio of a higher alcohol having 14 to 18 carbon atoms to entire higher alcohol content is 1 [0027]. Shinkai in claim 1 teaches an embodiment in which the oxidizing agent is characterized as having a higher alcohol having a linear alkyl group having 14 to 22 carbon atoms in an amount of 3.5 to 5.0% by mass and a nonionic surfactant in an amount of 0.5-1.5%; yielding a nonionic surfactant to linear high alcohol ratio of 0.1-0.43 (Shinkai’s claim 1).  Shinkai in Example 3 teaches an oxidizing composition comprising 4.2% cetanol (i.e. a C16 linear alcohol) and non-ionic surfactants polyoxyethylene cetyl ether (5.5E.O.), polyoxyethylene cetyl ether (30E.O.), and polyoxyethylene cetyl ethers (40E.O.) in a combined amount of 1.5%, yielding a ratio of nonionic surfactant to linear high alcohol of 0.35 by mass [0027]. Shinkai in Example 3 oxidizing composition teaches the linear C16 alcohol, cetyl alcohol, as the only alcohol; thereby the ratio of a higher alcohol having 14 to 18 carbon atoms to entire higher alcohol content is 1 [0027]. Shinkai teaches the first agent and second agent are simultaneously ejected from the container and amount of each first agent and second agent ejected can be altered to achieve different ratios [0007]. Shinkai teaches the first hair dye medicine (i.e. the composition comprising the alkalizing agent/first agent) is in an inner sack/pouch ([0003]-[0007]). Shinkai teaches the second agent is in an inner sack/pouch ([0003]-[0007]). Shinkai in Figure 2 depicts the two sacks in the outer container (see, #35 on right and left sides which depict the head of each sack). Shinkai teaches the first and second agents are filled in an inner bags/sacks in which nitrogen gas was filled between the inner bags and the pressure vessel 
However, Shinkai does not teach a double structure container in which the spaces for the first and second agents are pouch shaped containers formed by adhering together peripheries of sheet materials having a single or multilayer structure with the innermost layer being the polyolefin layer. 
In the same field of invention, Takuro teaches a double structure container which may be used for hair dyes (i.e. a hair cosmetic; abstract). Takuro teaches their container has higher oxygen barrier properties, water retention, aroma retention, and content preservation (abstract). Takuro teaches the double structure container comprises a pressure proof outer container body and an inner packaging bag which is made of a laminate body (abstract). Drugs and cosmetics are stored in the interior bag which are pouches (pg. 1 & 6). Takuro teaches the inner bag which contains the cosmetics/drugs is flexible by teaching the inner bag is compressed and deformed by the pressure of the pressurizing gas, and the contents stored in the inner bag are ejected (pg. 1). Takuro explicitly states that their inventive device is a flat pouch, thereby the pouch flattens as the composition within is discharged (pg. 6). Takuro teaches the inner bag is composed of a laminate having an outer layer made of a polyester resin or a polyamide resin and an inner layer made of a heat-sealable resin including a polyamide resin, ethylene-vinyl alcohol copolymer, and polyacrylonitrile resin (i.e. polyolefins; Takuro’s claims 2 & 3). Takuro teaches the inner 
The Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;

(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Here, at least rationale (B) may be employed in which it would have been obvious to the ordinary skilled artisan, at the time of filing, to have modified Shinkai’s hair dye container by substituting the inner sacks/pouches with Takuro’s laminate, peripherally heat sealed, pouches because Shinkai and Takuro are all directed to the field of hair dyes and their storage and delivery and it is obvious to simply substitute one known element for another to obtain a predictable result. The ordinary skilled artisan would have been motivated to do so in order to provide a two-part hair dye composition stored and ejected from a double structure container having pouches/inner containers which are art recognized as suitable for hair dyes due to their higher oxygen barrier and preservation properties.
With regard to the ratio of nonionic surfactant to liner higher alcohol and the ratio of linear higher alcohol having 14 to 18 carbon atoms to the linear higher alcohol content, these ranges are taught by Shinkai which overlap or fall within the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Response to Arguments
Applicant argues the claims now recite the higher alcohol consists of a linear higher alcohol while Sakamoto makes no distinction between linear and branched fatty alcohols and exemplifies use of a branched higher alcohol (i.e. octyldodecanol) in combination with the linear higher alcohols, stearyl alcohol and behenyl alcohol (pg. 1-2).
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With regard to interpretation of the claim, claim 6 recites “the agent filled in each of the pouch containers contains a nonionic surfactant and a higher alcohol consisting of linear higher alcohol and has a content ratio of the nonionic surfactant to the linear higher alcohol of 0.13 to 0.6 on a mass basis”. The transitional phrase “containing” is synonymous with “comprising” and is open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004; See MPEP 2111.03. I.). In the instant case, the formulation may comprise branched higher alcohols; the alcohols used to calculate the ratio is that of the linear higher alcohols.

The declaration under 37 CFR 1.132 filed 03 September 2020 is insufficient to overcome the rejection of claim 6 based upon 35 U.S.C. 103(a) because:
the declaration refers to only the invention, not the claims (Declaration: pg. 1-4).
the inventive formulation of the declaration is not commensurate in scope with the claimed hair cosmetic material  (Declaration-¶ 6-8). The inventive formulation of the declaration is not commensurate in scope with the claimed hair cosmetic material in that only a single species of first agent and second agent are presented. Theses formulations only use singular species of reagents in singular amounts. The claimed inventive hair cosmetic material recites genera of reagents and amounts/ratios of reagents over a range. The inventive formulation of the declaration is also not commensurate in scope with the claims in that the claims permit inclusion of branched higher alcohols by reciting the open-ended transitional phrase, “containing”. Yet, the inventive and comparative formulations presented in the declaration showed “that the equal amount discharge property of Example 1 got significantly worse through addition of a small amount of higher alcohol with branched chain” (Declaration-¶ 8).
no nexus is present between the claimed invention and the rebuttal evidence in that the claimed invention does not recite any limitations regarding “Residual amount proportion” and “Equal amount discharge properties” (Declaration: pg. 1-4).
-and-
no explanation as to the differences in the “Residual amount proportion” and “Equal amount discharge properties” and their effect on “a hair cosmetic material composition for dispensing as an aerosol that is an oxidation hair dyeing agent or a hair bleaching agent” (Declaration-pg. 1-4). Applicant has the burden of explaining proffered data (MPEP 716.02(b). II.). The burden is on Applicant to establish results are unexpected and significant (MPEP 716.02(b).I.). This is important because Shinkai teaches a discharge ratio between that 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 16/156,609 (hereinafter the ‘609; filed 05/06/2020) in view of Shinkai (JP 2003-201225; Published: 07/18/2003) and Takuro (JP 2004-75099; previously cited).
Both the instant claim set and the ‘609 application are directed to hair cosmetic materials which comprise an aerosol double structure container having an outer container which houses a propellant; an inner first pouch contains a first agent which comprises an alkaline agent, nonionic surfactant and higher alcohol; and a second inner pouch containing a second agent comprising an oxidizing agent, nonionic surfactant, and higher alcohol. Both the instant and ‘609 applications contain a propellant filling space between the outer container and each of inner pouches. The ‘609 application recites the ratio of nonionic surfactant to higher alcohol is 0.3 to 1.0 in each of the first and second agents which overlaps with claimed ranges of 0.13-0.6.
The differences between the instant application and the ‘609 application is the ‘609 application does not recite the higher alcohol is a linear higher alcohol; the ratio of linear higher alcohol having 14 to 18 carbon atoms to the entire linear higher alcohol content in each of the 
The teachings of Shinkai are described above. In brief, Shinkai teaches a two part hair dye (i.e. hair cosmetic material) having first alkaline agent composition and second oxidizing agent composition having cetyl alcohol (i.e. a linear C16 alcohol) as the only alcohol present in each of the first and second agent compositions. Thereby, the ratio of linear higher alcohol having 14 to 18 carbon atoms to the entire linear higher alcohol content in each of the first and second agents is 1.0. Shinkai teaches the ratio of nonionic surfactant to linear higher alcohol in each of the second agents is 0.1-0.43 on a mass basis.
The teachings of Takuro are described above. In brief, Takuro teaches a double structure container which may be used for hair dyes (i.e. a hair cosmetic; abstract). Takuro teaches their container has higher oxygen barrier properties, water retention, aroma retention, and content preservation (abstract). Takuro teaches the double structure container comprises a pressure proof outer container body and inner bags/pouches which are made of a laminate body which comprises a resin layer and an inner layer made of heat-sealable poly-olefins. Takuro teaches the inner bags/pouches are sealed on its peripheries. Takuro explicitly states that their inventive device is a flat pouch, thereby the pouch flattens as the composition within is discharged (pg. 6).
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing the invention to modify the hair cosmetic material of the ‘609 application by substituting the generically recited higher alcohols with Shinkai’s cetyl alcohol (yielding a ratio of linear higher alcohol having 14 to 18 carbon atoms to the entire linear higher alcohol content in each of the first and second agents of 1.0) and substituting ‘609 application’s generically taught pouches with Takuro’s laminate, peripherally heat sealed, pouches because the ‘609 application, Shinkai 
The instant claims are therefore an obvious variant of the conflicting, copending claim in view of the prior art.
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866.  The examiner can normally be reached on 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/LORI K MATTISON/            Examiner, Art Unit 1619    

/NICOLE P BABSON/            Primary Examiner, Art Unit 1619